            Case 1:19-cv-01219-JSR Document 5 Filed 02/08/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
                                                              :
BUZZFEED, INC.,                                               :
                                                              :
                                    Plaintiff,                :
                                                              :
                  - - against - -                             :     Case No. 19-cv-1219
                                                              :
U.S. CITIZENSHIP AND                                          :     NOTICE OF APPEARANCE
IMMIGRATION SERVICES,                                         :
                                                              :
                                    Defendant.                :
                                                              :
--------------------------------------------------------------X

To the Clerk of the Court and all parties of record:

        Please enter my appearance as counsel in this action for Plaintiff BuzzFeed, Inc. I certify

that I am admitted to practice in this Court.



DATED: February 8, 2019                                      Respectfully Submitted,

                                                             BUZZFEED, INC.


                                                By:          s/ Matthew L. Schafer

                                                            Matthew L. Schafer, Esq.
                                                            BuzzFeed, Inc.
                                                            111 E. 18th Street, 14th Floor
                                                            New York, NY 10003
                                                            Tel: (646) 798-0693
                                                            Fax: (212) 431-7461
                                                            Matthew.Schafer@BuzzFeed.com

                                                            Counsel for Plaintiff BuzzFeed, Inc.
